              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 GARY T. CIFRA,

                      Plaintiff,
                                                  Case No. 18-CV-1330-JPS-JPS
 v.

 MARKUS ANDREW CHAMBERS,
                                                                  ORDER
                      Defendant.


       This action was filed on August 2, 2018. (Docket #1). It was

transferred to this District from the Northern District of New York on

August 28, 2018. (Docket #4). Federal Rule of Civil Procedure 4(m)

provides:

       If a defendant is not served within 90 days after the complaint
       is filed, the court—on motion or on its own after notice to the
       plaintiff—must dismiss the action without prejudice against
       that defendant or order that service be made within a
       specified time. But if the plaintiff shows good cause for the
       failure, the court must extend the time for service for an
       appropriate period.

Fed. R. Civ. P. 4(m). The ninety-day period for service has passed without

Plaintiff providing proof of service on Defendant. The Court will therefore

require that, within fourteen (14) days of the entry of this Order, Plaintiff

must provide evidence of service or otherwise explain why good cause

exists to extend the Rule 4(m) deadline. Failure to do so will result in

dismissal of this action without prejudice and without further notice.

       Accordingly,

       IT IS ORDERED that, within fourteen (14) days of the entry of this

Order, Plaintiff must provide evidence of service or otherwise explain why
good cause exists to extend the Federal Rule of Civil Procedure 4(m)

deadline for service.

       Dated at Milwaukee, Wisconsin, this 29th day of November, 2018.

                                 BY THE COURT:



                                 ____________________________________
                                 J. P. Stadtmueller
                                 U.S. District Judge




                               Page 2 of 2
